                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


DENTAL CARE LEASING, LLC and                        )
STEPHANIE G. HACKNEY, DDS II, PLLC,                 )
                                                    )            JUDGMENT
                              Plaintiffs,           )
                                                    )            7:19-CV-46-BO
       v.                                           )
                                                    )
KARL E. MILLER,                                     )
                                                    )
                              Defendant.            )
                                                    )

Decision by Court.
This cause comes before the Court on plaintiffs’ motion to voluntarily dismiss this action
without prejudice pursuant to Rule 41 (a)(2) of the Federal Rules of Civil Procedure.

IT IS ORDERED, ADJUDGED AND DECREED that plaintiffs’ motion [DE 70] is
GRANTED and this action is DISMISSED WITHOUT PREJUDICE. Defendant’s motion to
continue the in-person mediation [DE 71] is DENIED AS MOOT.
This case is closed.

This judgment filed and entered on October 29, 2020, and served on:
Beth Stanfield (via CM/ECF Notice of Electronic Filing)
Andrew Jones (via CM/ECF Notice of Electronic Filing)
Karl W. Miller (via US Mail to 388 NW Emilia Way, Jensen Beach, FL 34957)


                                             PETER A. MOORE, JR., CLERK
October 29, 2020
                                             /s/Lindsay Stouch
                                             By: Deputy Clerk




            Case 7:19-cv-00046-BO Document 72 Filed 10/29/20 Page 1 of 1
